DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 10, 11, 14-19, 23, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish et al. (US 2017/0046808, art of record) in view of Soltesz et al. (US 2001/0011680, art of record), Jones et al. (US 8,959,029, art of record) and Choi et al. (US 2010/0308108, art of record).
Regarding claim 1, Parrish teaches an information processing apparatus (figs. 8 and 9) comprising: a first casing (casing having 804, 808 and 812); a second casing (casing having 806, 810 and 814) provided at a lower position than the first casing; and a processor (904), wherein the first casing includes: a display (804) provided at a higher position than a second reader (814); and a biometric information acquiring device (808, at least one camera within the kiosk to capture images of the travelers, [0062]) captures a second biometrics information on a user, the biometrics information acquiring device including a camera ([0062]); the second casing includes: a first reader (806) that reads a document including a first biometrics information ([0062]); the second reader that 
Parrish fails to teach the biometrics information acquiring device (the at least one camera in the window 808) is positioned between the second reader and the display.
However, Soltesz teaches a terminal (fig. 1) comprising: a biometric information acquiring device (3) is positioned between a reader (2) and a display (6).  Moreover, Jones teaches the biometrics information acquiring device (15c) comprises a camera for capturing facial image of the user (fig. 1 and col. 16, lines 1-67).
In view of Soltesz and Jones’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish to rearrange the biometric information acquiring device (the at least one camera) at the position between the display and the reader as taught by Soltesz and Jones in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of rearranging the components for the housing of the apparatus. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

With regarding to a processor configured to execute instructions to perform a comparison between the first biometrics information and the second biometrics information, Choi teaches information processing system (figs. 5 and 6) comprising a first reader (132) that reads a document (passport) including a first biometric information ([0043]); a second reader (133) that reads second biometric information ([0043]); a processor (140) configured to compare between the first biometric information and the second biometric information ([0048]-[0051], [0056]-[0057] and [0093]); wherein the capturing the second biometrics information is triggered by reading the document (as shown fig. 9, the step of capturing image of the bearer is captured after the passport is read and the result of the passport is determined, therefore it is interpreted as the subsequent step is triggered by the previous step).  Therefore, it would have been 
Regarding claim 4, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the document is a passport of the user; and wherein the second medium is a mobile terminal that displays the code including declaration information for customs declaration ([0025], [0045] and [0106]).
Regarding claim 6, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the display outputs a window to guide the user to an electronic gate when the passport face image and the captured face image are matched ([0064]). With regarding to the customs declaration of the user is not taxable, it is well-known in the art that the items being brought through the customs need to be determined whether the items are taxable or not and to guide the traveler to the appropriate area for additional processing (fig. 12A, the abstract, [0064] and [0067]).
Regarding claim 7, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the display outputs a window to guide the user to a manned booth (second processing area 116, fig. 1) when the passport face image and the captured face image of the user are not matched or the customs declaration of the user is not taxable ([0109]-[0111]).

Regarding claim 11, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the light is turned on in different manners based on at least one of information read by the first reader or the second reader, a result of the comparison, and a status of a procedure ([0058]).
Regarding claim 14, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches a status display (704) configured to indicate a status (fig. 7 and [0058]). Moreover, Jones further teaches the display includes LEDs (col. 25, lines 28-35). Both Parrish and Jones silent to the status 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi to arrange the status display on the upper part of the display as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of arranging and rearranging the light indicator on the kiosk. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 15, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the status display is turned on in different manners based on at least one of information read by the first reader or the second reader, a result of the comparison, and a status of a procedure ([0058]).
Regarding claim 16, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein a plurality of information processing apparatuses are installed on a side part of a support member (vertical line) and radially about the support member (fig. 7 and [0058]).
Regarding claim 17, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the number of the information processing apparatuses is three and three processing apparatus (kiosks) are installed on the support member (fig. 7 and [0058]) but Parrish fails to teach 
However, Parrish further suggests that any other suitable arrangement of the apparatuses (kiosks) can be used ([0058]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi to arrange the apparatus (kiosks) on the support member at angle intervals of 120 degrees as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of arranging and rearranging the apparatuses (kiosks) on the support member. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 18, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches the plurality of information processing apparatus (kiosks) are installed on the support member (fig. 7 and [0058]) except for the apparatuses are installed on the support member at different heights from each other.
However, Parrish further suggests that any other suitable arrangement of the apparatuses (kiosks) can be used ([0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi to arrange the apparatus (kiosks) on the support member at different heights from each other as claimed in order to arrive at the claimed 
Regarding claim 19, Parrish teaches an information processing apparatus (figs. 8 and 9) comprising: a memory (906) configured to store instructions; and a processor (904) configured to execute the instructions to: read a document including a first biometric information (806 reading passport, [0062]); read a code (code) indicated in a second medium (814, [0025] and [0062]); and capture a second biometric information on the user (the traveler) by a biometrics information acquiring device (at least one camera in the window 808 to capture images of the travelers, [0062]); a display (804) provided at a higher position than a reader (814) that reads the code; wherein the first biometrics information is a face image registered in a passport and the second biometrics information is a face image captured by the biometrics information capturing device ([0111]) triggered by reading the document or reading the code (once the passport is scanned (1204), the image of the traveler is captured (1206) (fig. 12A, [0097]). Therefore it is interpreted as the subsequent step 1206 is trigger by the previous step 1204); and the display and the biometrics information acquiring device are included in a first casing (casing having 804, 808 and 812), and the reader is included in a second casing (casing having 806, 810 and 814).
Parrish fails to teach the biometrics information acquiring device (the at least one camera in the window 808) is positioned between the reader (814) and the display.

In view of Soltesz and Jones’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish to rearrange the biometric information acquiring device (the at least one of the camera in the window 808) at the position between the display and the reader as taught by Soltesz and Jones in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of rearranging the components for the housing of the apparatus. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
With regarding to the camera of the biometric acquiring device that faces a diagonally upward direction, both Soltesz and Jones teach the arrangement of the biometrics information acquiring device to be placed on the tilted panel in such the way that the camera faces diagonally upward direction toward the user standing in front of the kiosk (Soltesz: fig. 1. Jones: fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish for the camera of the biometric acquiring device to face diagonally upward direction as taught by Soltesz and Jones since it is just a matter of arranging and rearranging installation of the camera so that user’s biometric information can be correctly and properly captured. Moreover, it has been decided that 
With regarding to the processor configured to execute instructions to perform a comparison between the first biometrics information and the second biometrics information, Choi teaches information processing system (figs. 5 and 6) comprising a first reader (132) that reads a document (passport) including a first biometric information ([0043]); a second reader (133) that reads second biometric information ([0043]); a processor (140) configured to compare between the first biometric information and the second biometric information ([0048]-[0051], [0056]-[0057] and [0093]); wherein the capturing the second biometrics information is triggered by reading the document (as shown fig. 9, the step of capturing image of the bearer is captured after the passport is read and the result of the passport is determined, therefore it is interpreted as the subsequent step is triggered by the previous step).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the biometrics information related to the individual can be compared in order to verify or to identify that particular individual, as evidently shown in Choi above.
Regarding claim 23, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the first reader and the second reader are provided on a same side of the biometrics information acquiring device (fig. 8).
Regarding claim 24, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein the camera is 
Regarding claim 27, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches wherein at least one of the first reader and second reader has a reading face ([0062]) but fails to teach forming an obtuse angle relative to a display face of the display. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi for the at least one of the reader has reading face that form an obtuse angle relative to a display face of the display as claimed since it is just a matter of adjust the angle of the one of the readers in capturing the facial image.
Regarding claim 28, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above. Parrish further teaches an arm (horizontal line) provided on the support member (vertical line), and a status display (704) is provided on the arm (fig. 7).  Parrish further suggests that various cameras could also be used in the system for security monitor or surveillance ([0040]) but silent to placing the cameras on the arm.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of  Parrish, Soltesz, Jones and Choi to place the cameras on the arm as claimed since it is just a matter of positioning and rearranging installation of the cameras so that activities of the travelers and surrounding environment of the area can be monitored.   Thus, increase the ability of surveillance and security monitoring.  .
Claims 12, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish as modified by Soltesz, Jones and Choi as applied to claim 1 above, and further in view of Dragon (US 2009/01 28287, art of record).
Regarding claim 12, Parrish as modified by Soltesz, Jones and Choi all subject matter claimed as applied above except for a shield as claimed.
However, Dragon teaches a terminal (fig. 2) having a shield provided on a side portion of the display ([0031] and [0032]).
In view of Dragon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi by incorporating the teaching as taught by Dragon so to protect sensitive information of the user.
Regarding claim 13, Parrish as modified by Soltesz, Jones, Choi and Dragon teaches all subject matter claimed as applied above except for the light is arranged on a top face of the shield. However, Parrish teaches each kiosk has light indicator that identify the status of the kiosk and further suggests that any other suitable arrangement of the light indicator can be used (fig. 7 and [0058]). Moreover, Dragon further teaches light source displays on the top of the display (fig. 2, [0069] and [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones, Choi and Dragon to arrange the light indicator on the top face of the shield as claimed in order to arrive at the claimed invention. Such modification would not involve any 
Regarding claim 25, Parrish as modified by Soltesz, Jones and Choi teaches all subject matter claimed as applied above except for the position of a light device.
However, Dragon teaches a light device disposed in a position different from that of the display and at a same facing direction as the display, wherein the lighting unit irradiates the user when the camera captures an image of the user (fig. 2 and [0069]).
In view of Dragon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Soltesz, Jones and Choi by incorporating the teaching as taught by Dragon so that light can be provided when taking image of the user.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish as modified by Soltesz, Jones and Choi as applied to claim 1 above, and further in view of Hu et al. (US 2016/0350980, art of record).
Regarding claim 26, Parrish as modified by Soltesz, Jones and Choi teaches all
subject matter claimed as applied above.  
Parrish further teaches a camera (the at least one of the cameras in the window 808) to capture images of the travelers ([0062]), the camera being provided at a higher position (in the window 808) than the display (fig. 8) but fails to teach the camera is a depth camera as claimed. 
However, Hu teaches terminal having a depth camera configured to acquire
three-dimensional information and further limitations as claimed (fig. 1 and [0014]). 

in the art before the effective filing date of the claimed invention to modify the
combinations of Parrish, Soltesz, Jones and Choi by incorporating the teaching as
taught by Hu so that three-dimensional image can be captured (see Hu: [0014]).  
Response to Arguments
Applicant's arguments filed on 12/31/2021 have been fully considered but they are not persuasive.  See detailed rejections above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887